Citation Nr: 1121625	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Restoration of a 50 percent disability rating for posttraumatic stress disorder (PTSD).  

2.  Disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from February 2002 to February 2006. 

This appeal comes before the Board of Veterans' Appeals (the Board) from rating decisions in January 2009 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has characterized the issues on appeal differently than did the RO.  In the January 2009 rating decision, the RO reduced the rating for PTSD from 50 percent to zero percent in accordance with 38 C.F.R. § 3.655(c) (2010), for his failure to report for a VA examination.  The Veteran reported for a VA examination in March 2009.  In the April 2009 rating decision, the RO characterized the issue as a claim for a rating in excess of zero percent.  That decision in fact assigned a 30 percent rating based on the results of the VA examination.  The notice of disagreement, received in June 2009, included assertions that the decrease from 50 percent was improper, and that a rating higher than 50 percent is actually warranted.  Thus, the Veteran effectively disagreed with both the January 2009 and April 2009 decisions.  

Subsequently, the issue on appeal was characterized by the RO as a claim for a rating in excess of 30 percent.  The Board notes that, while this appeal involves a claim for an increased rating, the issue is not an increase from zero percent to 30 percent.  Indeed, the April 2009 rating sheet confirms that there is no period during which a zero percent rating was actually assigned.  In fact, a reduction under 38 C.F.R. § 3.655(c) was never effectuated, as the Veteran reported for the examination prior to the May 1, 2009 effective date of the reduction, thus curing any deficiency under 38 C.F.R. § 3.655(c).  The propriety of the RO's actions under 38 C.F.R. § 3.655(c) is therefore effectively moot.  However, despite the elimination of this deficiency, the RO assigned a 30 percent rating in the April 2009 decision.  Thus, in effect, the RO reduced the rating from 50 percent to 30 percent, effective May 1, 2009.  Therefore, the Board has characterized the issues on appeal as restoration of a 50 percent disability rating for PTSD and a disability rating in excess of 50 percent for PTSD.

The Board acknowledges that the RO did not address the merits of the restoration issue.  However, there is no prejudice to the Veteran, as that claim is being granted in full.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the Veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  In April 2006, the RO assigned a 50 percent initial rating for PTSD, effective February 25, 2006; at that time, a future examination was scheduled for May 2008.

3.  The Veteran failed to report for a VA examination scheduled in August 2008.

4.  In September 2008, the RO proposed to reduce the rating for PTSD from 50 percent to zero percent, based on the Veteran's failure to report for VA examinations.

5.  The Veteran failed to report for VA examinations scheduled for October 2008 and December 2008.  

6.  By a January 2009 rating decision, the RO purported to reduce the rating for PTSD from 50 percent to zero percent, effective May 1, 2009.

7.  The Veteran reported for VA examination in March 2009.  

8.  By an April 2009 rating decision, prior to the effective date of the purported reduction to zero percent, the RO assigned a 30 percent rating, based on the results of the March 2009 examination, effective May 1, 2009.

9.  At the time of the reduction from 50 percent to 30 percent, there had been no improvement in the Veteran's PTSD as compared to the previous examination.

10.  For the entire period of this appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Reduction of the rating for PTSD from 50 percent to 30 percent was improper, and the criteria for restoration of a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

With respect to the reduction issue, the Board is granting in full the benefit sought on appeal.  Accordingly, no further reasons and bases need to be provided to explain how VA fulfilled the VCAA duties to notify and assist in that matter.

With respect to the question of an increased rating, the actions taken in this case were not prompted by an "application for benefits" submitted by the Veteran, as set out under 38 C.F.R. § 3.159.  Rather, the actions were undertaken as a result of a review of medical records and a medical examination scheduled by the RO.  When service connection for PTSD was granted, the Veteran was told that, because there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  The RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards.  To the extent that any additional notice is required, the Veteran was notified in the statement of the case of the type of evidence that VA would obtain, and the type of evidence he was responsible to provide.  He responded by identifying records from the Vet. Center, and requesting that the RO obtain those records.  Thus, he demonstrated actual knowledge of the type of information that was required, and that the RO would assist him in obtaining it.  The United States Court of Appeals for Veterans Claims (CAVC) has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21  Vet. App. 23, 30-31 (2007).  The statement of the case also contained the complete rating schedule for evaluating mental disorders.  Thus, he was informed of the evidence necessary to substantiate a claim for increase.  The claim was subsequently readjudicated in a supplemental statement of the case, thus curing any timing deficiency.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14  Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15  Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Veteran was afforded a VA examination to evaluate his PTSD.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22  Vet. App 295 (2008).

Disability Evaluations In General

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1  Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7  Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12  Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Mental Disorders In General

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10  Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16  Vet. App. 436 (1992).  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Schedular Criteria

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15  Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9  Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Propriety of Reduction/Entitlement to Restoration

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5  Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  While the reduction ultimately effected was not the proposed reduction to zero percent, but a reduction to 30 percent, this change was to the Veteran's benefit and was not a material breech of the procedural requirements and safeguards set forth in 38 C.F.R. § 3.105.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2  Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5  Vet. App. at 417-18.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5  Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2  Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 50 percent evaluation was granted in April 2006, effective February 25, 2006, and reduced to 30 percent in April 2009, effective May 1, 2009, it had not been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this instance.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

The December 2005 examination upon which the initial rating of 50 percent was based shows that the Veteran was experiencing symptoms of sleep impairment, hypervigilance, exaggerated startle response, irritability, impaired memory and concentration, and social withdrawal.  The Veteran reported that he could not sleep since he came back from Iraq.  He was reminded of the deaths of his friends every time he heard loud noises, such as a helicopter, or smelled burning trash or feces.  He felt intense guilt, fear and horror about this.  He would get irritable with outbursts of anger.  He had an exaggerated startle response.  He was hypervigilant and had difficulty with concentration.  

Objectively, his orientation was normal.  His appearance and hygiene were appropriate.  His mood and affect were abnormal, in that he was anxious and depressed.  He was noted to be irritable, with impaired impulse control, and to have outbursts of anger.  Communication and speech were normal.  Panic attacks were absent.  Delusions and hallucinations were absent.  Ritualistic obsession was absent.  Thought processes were abnormal in that he could not stop thinking about Iraq.  Judgment was intact.  Abstract thinking was absent.  Memory was moderately abnormal in that he had difficulty with retention of highly learned material.  He also would forget to complete tasks.  Suicidal ideations and homicidal ideations were absent.  The examiner assigned a GAF score of 67.  The examiner noted occasional difficulty performing daily activities, difficulty establishing and maintaining work relationships, and diminished social relationships.  He had difficulty understanding simple commands, and had difficulty with complex (two-to-three-step) commands.  

The VA examination in March 2009, upon which the reduction to 30 percent was based, shows symptomatology that is substantially similar to that shown in December 2005.  The examiner noted that the claims file was reviewed.  See Tucker v. Derwinski, 2  Vet. App. 201 (1992) (the CAVC restored a rating and remanded the case, in part, because the VA medical examiner did not review the claims folder prior to the examination).  The Veteran reported that the frequency of his symptoms was daily, the duration was chronic, and he rated the severity as a 7 or 8 out of 10.  He reported experiencing anxiety, difficulty sleeping, depression, irritability and that he is not social.  Since his last examination he had worked at three different banks as a new account specialist.  The Veteran reported that the longest he has worked for one employer is seven months with his current employer.  

There were no delusions, hallucinations, or suicidal or homicidal thoughts; he was oriented to person place and time.  The Veteran reported no problems related to his memory at that time.  He denied ritualistic behavior.  Rate of speech and its content were normal.  He was logical and goal directed.  He did not exhibit signs of psychosis.  The Veteran rated the severity of his depressive symptoms and anxiety as a 6/10.  The Veteran reported that he gets 4-5 hours of broken sleep per night; he has difficulty both falling and staying asleep.  He reported that he has distressing dreams four times per week.  He is irritable and feels vigilant when he is around crowds.  The Veteran reported that there has been no change in the severity, frequency or spectrum of his PTSD symptoms since his last examination.  The examiner described the Veteran's PTSD as mild to moderate in severity.  The GAF score was 65.  

The Board finds that there is no material difference in the type and degree of symptoms reported in December 2005 and March 2009.  Significantly, the GAF score assigned by the examiner was lower in March 2009, although within the same range.  Indeed, the September 2009 Vet. Center evaluation includes a GAF score of 51, which falls in the range below that assigned in December 2005.  The Veteran's sleep impairment, hypervigilance, irritability, depression and anxiety appear to be the same as described in the prior examination.  While symptoms such as memory impairment and difficulty following commands were not reported in March 2009, it is unclear the extent to which these items were tested at that time, and the Board does not find this to represent a significant difference in symptomatology.  Also important in the Board's analysis, the Veteran reported that there has been no change in the severity, frequency or spectrum of his PTSD symptoms since his last examination.  The Veteran is competent to report his symptoms, as well as their frequency and intensity.  His assertion in this matter is credible and consistent with the other evidence.  

In sum, the evidence does not demonstrate any significant improvement in the Veteran's PTSD symptoms in March 2009 as compared to December 2005.  As noted above, the assertion that the criteria for a 30 percent evaluation may be more appropriate to the Veteran's symptoms is irrelevant in the context of a reduced rating.  As the evidence shows that there has been no material improvement in the Veteran's PTSD, the Board finds that restoration of the 50 percent rating for this disability is warranted.


Increased Rating for PTSD

In the April 2006 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective February 25, 2006.  The 50 percent rating was reduced by the RO to 30 percent, based on the results of a March 2009 VA examination.  The 50 percent rating is restored elsewhere in this decision.  The Veteran seeks a disability rating higher than 50 percent.  As this appeal does not arise from a claim for increase, but from a routine "future exam" established at the time of the grant of service connection, the date of claim is established in accordance with 38 C.F.R. § 3.157(b)(1), as the date of outpatient or hospital examination.  In this case it is March 11, 2009.  

The current evaluation contemplates occupational and social impairment with reduced reliability and productivity.  In order to warrant a higher rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board finds that the evidence is not consistent with suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  The findings on examination were negative with respect to each type of symptomatology, and the Veteran does not contend that he experiences symptoms of this type and degree.  

The evidence is also not consistent with near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  While the Veteran reported to the examiner that he has had one panic attack in the past, the examiner found that the Veteran's description of symptoms did not meet the DSM-IV-MR criteria for panic attacks.  Nevertheless, the Veteran's description of one past attack does not suggest near-continuous attacks.  The Board notes that the criteria for the 50 percent level contemplate panic attacks more than once a week.  Regarding the impact of his anxiety and depression, the Veteran reported that he avoids airports, shopping centers and venues with large crowds because he is fearful of a terrorist bombing.  While this undoubtedly limits his day-to-day activities, it does not suggest impairment of his ability to function independently, appropriately and effectively.  The Board finds that neither the medical evidence nor the Veteran's descriptions are consistent with the type and degree of symptoms contemplated for a 70 percent rating.  

The Board finds that the evidence is not consistent with impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran denied impaired impulse control, and denied violence or assaultiveness.  The Vet. Center evaluation shows some difficulty managing his mood and frustration tolerance.  However, this does not suggest impaired impulse control.  

The Board finds that the evidence is not consistent with the inability to establish and maintain effective relationships.  Here, the word "inability" is the primary difference between the 50 percent level and 70 percent level.  The criteria for the 50 percent level contemplate "difficulty" in establishing and maintaining effective work and social relationships.  The Veteran does not appear to assert that he is unable to establish and maintain effective relationships.  While he reported that he does not socialize much, he also reported that he has three close friends.  This would suggest that his symptoms more closely approximate difficulty than inability.  

The Board finds that the evidence is not consistent with a difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran reported to the March 2009 examiner that, since his last examination, he had worked at three different banks as a new account specialist.  The Veteran reported that the longest he has worked for one employer is seven months with his current employer.  However, the examiner found that the Veteran's PTSD signs and symptoms are mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This presents a rather more limited level of impairment than that contemplated for the 70 percent rating, and more closely approximates reduced reliability and productivity, as contemplated for a 50 percent rating.  The Veteran reported that his difficulty with sleep and his irritability sometimes interfere with his employment and social functioning.  Again, this suggests a more limited interference than is contemplated for a 70 percent rating.  

The Veteran rated the severity of his PTSD as a 7 or 8 out of 10, and the severity of his depressive symptoms and anxiety as a 6/10.  The examiner described the Veteran's PTSD as mild to moderate in severity.  Regarding the estimations of severity, while the Veteran is competent to describe the severity of his symptoms, and the Board finds his account to be credible, he has a limited context to rate his symptoms on a scale of 1 to 10.  The examiner has a much broader context in this regard, having examined many other individuals with similar diagnoses.  Accordingly, the Board assigns greater weight or probative value to the examiner's assessment of severity.  

Supportive of the examiner's determination that the Veteran's symptoms are mild to moderate, the Veteran was assigned a GAF score of 65, which is consistent with mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The September 2009 Vet. Center evaluation includes a GAF score of 51, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Here again is a description of mild to moderate impairment.  

The Board acknowledges that the criteria for a 70 percent rating require only that there be deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  As already discussed, the symptoms set out are examples.  Here, there appear to be deficiencies in work and mood.  However, the Veteran has not described and the evidence does not show significant deficiencies in judgment, thinking, family relations, or school.  It is notable in this regard that the Veteran reported that he has completed nearly 2 years of college with average grades.  Moreover, the Vet. Center evaluation in September 2009 showed his judgment was fair, and he had no disorganized thinking.  

In summation of the Board's findings, for the entire period of this appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The type and degree of symptoms reflective of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, were not shown, and were not more nearly approximated than the criteria for a 50 percent rating.  

The Board also notes that the Veteran does not contend, and the evidence does not demonstrate, that he has total occupational and social impairment, or symptoms of the type and degree contemplated as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The March 2009 examiner found that the Veteran was oriented to person place and time; he reported no problems related to his memory; and he was logical and goal directed.  In addition, a September 2009 Vet. Center evaluation found the Veteran's appearance to be neat; his speech was appropriate; he was oriented to time, place, and person; and his memory function was normal.  As none of the criteria for the 100 percent level are shown, it cannot be said that the criteria for any rating higher than 50 percent are more nearly approximated than those for 50 percent.  

The Board has considered whether a staged rating is warranted, however, the disability has not significantly changed during the course of the appeal.  Most significant, there is no period during which the criteria for a rating higher than 50 percent are met.  Therefore, a uniform evaluation is warranted.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1  Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22  Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22  Vet. App. 111 (2008).

Here, the schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested sleep impairment, hypervigilance, exaggerated startle response, irritability, occupational impairment and social withdrawal.  These symptoms are part of the schedular rating criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified (in the rating schedule) are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9  Vet. App. 337; Shipwash v. Brown, 8  Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 50 percent for PTSD.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Restoration of a 50 percent disability rating for PTSD is granted.

A disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


